Citation Nr: 9906823	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  97-15 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a higher rating for a shell fragment wound 
scar of the right parietal area, initially rated as zero 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1986 to August 
1990, and from January 1991 to January 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from May 1995 and May 1996 RO rating decisions that granted 
service connection for a shell fragment wound scar of the 
right parietal area, and assigned a zero percent evaluation 
under diagnostic code 7800, effective from February 1992. The 
veteran submitted a notice of disagreement in January 1997, 
and the RO issued a statement of the case in February 1997.  
The veteran submitted a substantive appeal in February 1997.


FINDING OF FACT

The shell fragment wound scar of the right parietal area is 
asymptomatic and non-disfiguring.


CONCLUSION OF LAW

The criteria for a compensable rating for the shell fragment 
wound scar of the right parietal area are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, 
Codes 7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active duty from September 1986 to August 
1990, and from January 1991 to January 1992, including 
service in Operation Desert Storm.

Service medical records reveal that the veteran sustained 
injuries in February 1991 while in a building in Saudi Arabia 
that was hit by a SCUD missile.  The veteran suffered 
multiple shell fragment wounds to his body, including the 
legs and abdomen, and underwent surgical repair and casting 
along with skin grafting.  A service medical document 
concerning the veteran's hospitalization in March 1992 shows 
that he suffered a minor scalp wound to the right parietal 
area during the SCUD missile attack.  

The veteran underwent a VA examination in January 1996 in 
order to determine the severity of the shell fragment wound 
scar of the right parietal area.  The report of this 
examination reveals no identifiable right scalp scar, and it 
was noted that the veteran did not complain of scarring or of 
a painful scalp.  


B.  Legal Analysis

The veteran's claim for evaluation of scar residual of a 
scalp wound to the right parietal area is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A noncompensable evaluation is warranted for a slightly 
disfiguring scar of the head, face, or neck.  A 10 percent 
evaluation requires that such a scar be moderately 
disfiguring.  38 C.F.R. § 4.118, Code 7800.  

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect (10 percent).  
38 C.F.R. § 4.118, Codes 7803, 7804, 7805.


In this case, the report of the veteran's VA examination in 
January 1996 shows no identifiable right scalp scar and notes 
that the veteran did not complain of scarring or of a painful 
scalp. The examiner noted no symptoms attributable to a scalp 
scar.  Nor does the other evidence of record reveal the 
presence of a symptomatic scar of the right parietal area.  

The evidence does not show any disfigurement from the shell 
fragment wound scar of the right parietal area to support the 
assignment of a compensable rating under the provisions of 
diagnostic code 7800.  Nor does the evidence indicate the 
presence of other symptoms attributable to a scar of the 
right parietal area to support the assignment of separate 
evaluations under the provisions of diagnostic codes 7803, 
7804 or 7805.  

As the preponderance of the evidence is against the veteran's 
claim for an increased (compensable) evaluation for the shell 
fragment wound scar of the right parietal area, the benefit 
of the doubt doctrine is inapplicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Nor does the evidence show manifestations of the shell 
fragment wound scar of the right parietal area warranting a 
higher rating for this condition for a specific period or a 
"staged rating" at any time since the effective date of the 
claim.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 
20, 1999).




ORDER

A higher rating for the shell fragment wound scar of the 
right parietal area, initially rated as zero percent 
disabling, is denied.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


